               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


DAVID BRIAN MORGAN,                           )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )   Case No. CIV-18-1064-D
                                              )
UNITED STATES OF AMERICA,                     )
et al.,                                       )
                                              )
              Defendants.                     )


                                         ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C. § 636(b)(1)(B).

Judge Erwin recommends the dismissal of this action without prejudice due to Plaintiff’s

failure to comply with prior orders to cure deficiencies and failure to pay the filing fee.

       The case file shows no timely objection to the Report nor request for an extension

of time, even though Plaintiff was expressly informed of his right to object, the procedure

for doing so, and the consequences of failing to object. Therefore, the Court finds that

Plaintiff has waived further review of all issues addressed in the Report. See Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991); see also United States v. 2121 East 30th

Street, 73 F.3d 1057, 1060 (10th Cir. 1996). Further, for the reasons stated by Judge

Erwin, the Court finds that this action should be dismissed without prejudice to refiling and

that pending motions should be denied as moot.
          IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 9]

is ADOPTED in its entirety. This action is DISMISSED without prejudice to a future

filing.    Plaintiff’s Motion to File Service of Process [Doc. No. 1] is DENIED.   A

separate judgment of dismissal shall be entered.

          IT IS SO ORDERED this 26th day of December, 2018.




                                            2
